IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-41061
                        Conference Calendar



REGINALD S. CARR,

                                         Petitioner-Appellant,

versus

EARNEST V. CHANDLER, Warden; JOHN ASHCROFT,
ATTORNEY GENERAL,

                                         Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:01-CV-549
                      --------------------
                           June 19, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Reginald S. Carr (Carr), federal prisoner #23755-044,

appeals the district court’s dismissal of his 28 U.S.C. § 2241

petition for lack of jurisdiction.   Carr argues that he is

entitled to bring his claims that his indictment was defective

and that his trial counsel was ineffective under the “savings

clause” of 28 U.S.C. § 2255.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-41061
                                 -2-

     Carr has not shown that his remedy under 28 U.S.C. § 2255

would be inadequate or ineffective to test the legality of his

detention.   See Reyes-Requena v. United States, 243 F.3d 893, 901

(5th Cir. 2001).    Specifically, he has not shown that his claims

are “based on a retroactively applicable Supreme Court decision

which establishes that [he] may have been convicted of a

nonexistent offense” and that the claims were “foreclosed by

circuit law at the time when the claim[s] should have been raised

in [his] trial, appeal, or first 28 U.S.C. § 2255 motion.”     Id.

at 904.   Therefore, the district court did not err in determining

that Carr could not bring his claims under the savings clause of

28 U.S.C. § 2255.

     AFFIRMED.